DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 04/06/2022. An initialed copy is attached to this Office Action.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 8-10, 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (USPG Pub No. 2015/0286091), hereinafter “Zhang”, in view of Wang et al. (USPG Pub No. 2017/0139306), hereinafter “Wang”.
Regarding claim 1, Zhang discloses a display cover plate (Paragraph 29), comprising: a substrate (1) (Paragraph 29); and an electrochromic unit on the substrate (1) (Paragraphs 29, 30), the electrochromic unit comprising: a first electrode (3) on the substrate (Paragraph 29); an electrochromic layer (2) on a side of the first electrode (3) away from the substrate (1) (Paragraph 30); and a second electrode (4) on a side of the electrochromic layer (2) away from the substrate (1) (Paragraph 29), wherein the first electrode (3) and the second electrode (4) are configured to generate an electric field (Paragraph 31), and the electrochromic layer (2) allows light of different colors to pass through based on a change of the electric field (Paragraph 31); wherein the electrochromic layer (2) comprises (Paragraph 31). Zhang discloses the claimed invention except for metal nanoparticles with localized surface plasmon resonance characteristics; a colored layer containing a color-changing metal that may undergo oxidation and/or reduction reactions under the action of the electric field: and an insulating isolation layer on the side of the first electrode away from the substrate, the insulating isolation layer being provided with a through hole penetrating the insulating isolation layer, wherein the metal nanoparticles are accommodated in the through hole, and the colored layer is located on a side of the insulating isolation layer away from the first electrode, and is filled into the through hole, wherein the metal nanoparticles comprise gold nanoparticles, and a material of the colored layer comprises silver ion gel, and wherein a particle size of the gold nanoparticles is in a range of 0.5 to 5 nm, and a content of silver ions in the silver ion gel is in a range of 0.5 to 50 mg/ml. In the same field of endeavor, Wang discloses metal nanoparticles with localized surface plasmon resonance characteristics (see Fig. 1a, Paragraph 35); a colored layer containing a color-changing metal that may undergo oxidation and/or reduction reactions under the action of the electric field (Paragraphs 35-37); and an insulating isolation layer on the side of the first electrode away from the substrate (SiO2/ITO glass – Paragraphs 35, 36), the insulating isolation layer being provided with a through hole penetrating the insulating isolation layer (see Fig. 1a, Paragraph 36), wherein the metal nanoparticles are accommodated in the through hole (see Fig. 1a), and the colored layer is located on a side of the insulating isolation layer away from the first electrode, and is filled into the through hole (see Fig. 1a, Paragraphs 35-37), wherein the metal nanoparticles comprise gold nanoparticles (Paragraph 35), and a material of the colored layer comprises silver ion gel (Paragraphs 35-37), and wherein a particle size of the gold nanoparticles is in a range of 0.5 to 5 nm (Paragraph 40), and a content of silver ions in the silver ion gel is in a range of 0.5 to 50 mg/ml (Paragraph 46). Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plate of Zhang with metal nanoparticles with localized surface plasmon resonance characteristics; a colored layer containing a color-changing metal that may undergo oxidation and/or reduction reactions under the action of the electric field: and an insulating isolation layer on the side of the first electrode away from the substrate, the insulating isolation layer being provided with a through hole penetrating the insulating isolation layer, wherein the metal nanoparticles are accommodated in the through hole, and the colored layer is located on a side of the insulating isolation layer away from the first electrode, and is filled into the through hole, wherein the metal nanoparticles comprise gold nanoparticles, and a material of the colored layer comprises silver ion gel, and wherein a particle size of the gold nanoparticles is in a range of 0.5 to 5 nm, and a content of silver ions in the silver ion gel is in a range of 0.5 to 50 mg/ml of Wang for the purpose of producing more saturated colors (Paragraph 5, Line31).
Regarding claim 2, Zhang further discloses wherein the change of the electric field comprises a change in a duration of the electric field and a change in an intensity of the electric field (Paragraphs 31, 32).
Regarding claim 3, Zhang further discloses wherein both the first electrode (3) and the second electrode (4) are formed of a transparent conductive material (Paragraph 29).
Regarding claim 8, Zhang and Wang teach the plate as is set forth above for claim 1, Wang further discloses wherein a diameter of the through hole in the insulating isolation layer is in a range of 10 to 100 nm (Paragraph 45). It would have been obvious to one of ordinary skill in the art to provide the plate of Zhang with the teachings of Wang for at least the same reasons as set forth above with respect to claim 1.
	Regarding claim 9, Zhang and Wang teach the plate as is set forth above for claim 8, Wang further discloses wherein the diameter of the through hole in the insulating isolation layer is in a range of 40 to 60 nm (Paragraph 45). It would have been obvious to one of ordinary skill in the art to provide the plate of Zhang with the teachings of Wang for at least the same reasons as set forth above with respect to claim 1.
Regarding claim 10, Zhang further discloses further comprising: a thin film transistor (5) between the substrate (1) and the electrochromic unit (2) (see Fig. 1a, Paragraph 34), the thin film transistor (5) comprising a source electrode and a drain electrode (Paragraph 34 – it is inherent that a thin film transistor comprises a source and drain electrode), wherein the first electrode (3) is electrically connected to the source electrode or the drain electrode of the thin film transistor (5) (see Fig. 1a), the thin film transistor (5) is configured to control the first electrode (3) to receive a first voltage signal (Paragraphs 34, 35).
Regarding claim 12, Zhang further discloses wherein the display cover plate comprises a plurality of electrochromic units arranged in an array, and the plurality of second electrodes (4) of the plurality of electrochromic units constitute a continuous integral structure (see Figs. 1a-1e).
Regarding claim 13, Zhang and Wang teach the plate as is set forth above for claim 12, Wang further discloses wherein the plurality of electrochromic layers of the plurality of electrochromic units constitute a continuous integral structure (see Fig. 1). It would have been obvious to one of ordinary skill in the art to provide the plate of Zhang with the teachings of Wang for at least the same reasons as set forth above with respect to claim 1.
Regarding claim 14, Zhang discloses a method for manufacturing a display cover plate (Paragraph 29), comprising: forming a first electrode (3) on a substrate (1) (Paragraphs 29, 30); forming an electrochromic layer (2) on a side of the first electrode (3) away from the substrate (1) (Paragraph 30); and forming a second electrode (4) on a side of the electrochromic layer (2) (Paragraph 29), wherein, the first electrode (3) and the second electrode (4) are configured to generate an electric field (Paragraph 31), and the electrochromic layer (2) allows light of different colors to pass through based on a change of the electric field (Paragraph 31), wherein forming the electrochromic layer on the side of the first electrode away from the substrate comprises (Paragraph 31). Zhang discloses the claimed invention except for forming an insulating isolation layer on the side of the first electrode away from the substrate; forming a through hole penetrating the insulating isolation layer in the insulating isolation layer; forming metal nanoparticles in the through hole; and forming a colored layer on a side of the insulating isolation layer away from the substrate and in the through hole, wherein the metal nanoparticles comprise gold nanoparticles, and a material of the colored layer comprises silver ion gel, and wherein a particle size of the gold nanoparticles is in a range of 0.5 to 5 nm, and a content of silver ions in the silver ion gel is in a range of 0.5 to 50 mg/ml. In the same field of endeavor, Wang discloses forming an insulating isolation layer on the side of the first electrode away from the substrate (SiO2/ITO glass – Paragraphs 35, 36); forming a through hole penetrating the insulating isolation layer in the insulating isolation layer (see Fig. 1a, Paragraph 36); forming metal nanoparticles in the through hole (see Fig. 1a); and forming a colored layer on a side of the insulating isolation layer away from the substrate and in the through hole (Paragraphs 35-37), wherein the metal nanoparticles comprise gold nanoparticles (Paragraph 35), and a material of the colored layer comprises silver ion gel (Paragraphs 35-37), and wherein a particle size of the gold nanoparticles is in a range of 0.5 to 5 nm (Paragraph 40), and a content of silver ions in the silver ion gel is in a range of 0.5 to 50 mg/ml (Paragraph 46). Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Zhang with forming an insulating isolation layer on the side of the first electrode away from the substrate; forming a through hole penetrating the insulating isolation layer in the insulating isolation layer; forming metal nanoparticles in the through hole; and forming a colored layer on a side of the insulating isolation layer away from the substrate and in the through hole, wherein the metal nanoparticles comprise gold nanoparticles, and a material of the colored layer comprises silver ion gel, and wherein a particle size of the gold nanoparticles is in a range of 0.5 to 5 nm, and a content of silver ions in the silver ion gel is in a range of 0.5 to 50 mg/ml of Wang for the purpose of producing more saturated colors (Paragraph 5, Line31).
Regarding claim 16, Zhang further discloses before forming the first electrode (3) on the substrate (1), the method further comprises: forming a thin film transistor (5) on the substrate (1), wherein the thin film transistor (5) is located between the substrate (1) and the first electrode (3) (Paragraphs 34, 35).
Regarding claim 17, Zhang further discloses a display device (see Figs. 2a-3e), comprising: the display cover plate of claim 1 (see Figs. 2a-3e); and a display substrate attached to the display cover plate (see Figs. 2a-3e), wherein the display substrate comprises a pixel unit (9), and an orthographic projection of the pixel unit (9) on the substrate at least partially overlaps an orthographic projection of the electrochromic unit on the substrate (see Figs. 2a-3e).
Regarding claim 18, Zhang further discloses wherein the display cover plate comprises a plurality of electrochromic units arranged in an array (see Figs. 2a-3e), the display substrate comprises a plurality of pixel units (9) arranged in an array (see Figs. 2a-3e), and the plurality of electrochromic units correspond to the plurality of pixel units (9) in one-to-one correspondence (see Figs. 2a-3e).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (USPG Pub No. 2015/0286091) in view of in view of Wang (USPG Pub No. 2017/0139306) as applied to claim 1 above, and further in view of Li (CN 106384565 A), hereinafter “Li ‘565”.
Regarding claim 11, Zhang and Wang disclose the claimed invention except for further comprising: a planarization layer between the thin film transistor and the first electrode, wherein the first electrode is electrically connected to the source electrode or the drain electrode of the thin film transistor through a via hole penetrating the planarization layer. In the same field of endeavor, Li ‘565 discloses further comprising: a planarization layer (102) between the thin film transistor (101) and the first electrode (110), wherein the first electrode (110) is electrically connected to the source electrode or the drain electrode of the thin film transistor through a via hole penetrating the planarization layer (102) (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plate of Zhang and Wang with further comprising: a planarization layer between the thin film transistor and the first electrode, wherein the first electrode is electrically connected to the source electrode or the drain electrode of the thin film transistor through a via hole penetrating the planarization layer of Li ‘565 for the purpose of providing a system that exhibits different color or transparency while maintaining compactness (Abstract).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (USPG Pub No. 2015/0286091) in view of in view of Wang (USPG Pub No. 2017/0139306) as applied to claim 1 above, and further in view of Zhang et al. (USPG Pub No. 2016/0018923), hereinafter “Zhang ‘923”.
Regarding claim 19, Zhang and Wang disclose the claimed invention except for wherein the pixel unit comprises an organic light emitting device, and the display substrate is an OLED display substrate. In the same field of endeavor, Zhang ‘923 discloses wherein the pixel unit comprises an organic light emitting device, and the display substrate is an OLED display substrate (Paragraph 65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Zhang and Wang with wherein the pixel unit comprises an organic light emitting device, and the display substrate is an OLED display substrate of Zhang ‘923 for the purpose of providing a simpler structure since the display substrate itself can emit light and has property of transparency (Paragraph 67).
Prior Art Citations
               Hashimura et al. (USPG Pub No. 2014/0168742) and Gibson (USPG Pub No. 2009/0323171) are each being cited herein to show a display cover plate that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.	
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 8-14 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Wang cures the deficiencies of Zhang.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 04/06/2022 prompted the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/23/2022